Citation Nr: 1539435	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right leg radiculopathy, to include as secondary to service connected degenerative arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a February 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have right leg radiculopathy.  


CONCLUSION OF LAW

The criteria for establishing service connection for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such shall be presumed to have been incurred in service, even though there is no evidence of such a disorder during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability which is proximately       due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).    

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffers from right lower extremity radiculopathy as a result of his service-connected degenerative arthritis of the lumbosacral spine.  In his October 2011 claim, the Veteran complained that pain in his back radiated down into his right leg.  The Veteran first reported this to a medical professional in his July 2011 VA annual physical.  Afterwards, he complained of right leg pain    during his VA chiropractic visits spanning from July to October 2011 and again     in November 2011.  However, radiculopathy was not diagnosed.

Additionally, the results of two VA examinations show that he is not currently diagnosed as suffering from radiculopathy.  At his December 2011 examination,  the Veteran specifically mentioned that his back pain radiates down his right leg; the Veteran did not mention this pain at his January 2015 examination.  Regardless, at both examinations, neurological evaluation was normal for muscle strength, reflexes, and sensory examination.  Straight leg raising test was also normal.  The examiners further noted that the Veteran did not have signs and symptoms due to radiculopathy.   

There is no other medical evidence establishing that the Veteran is currently diagnosed as having radiculopathy, or that he has had such a diagnosis at any time during the appeal period.  

While the Veteran has reported pain radiating from his back, such complaint is contemplated in the evaluation assigned for his service-connected back disability.      In this regard, ratings under the General Rating Formula for Diseases and Injuries      of the Spine are made with consideration of pain, to include whether it radiates.  38 C.F.R. § 4.71a.  Thus, his complaints of radiating pain are already considered     part of his service-connected back disability.  However, as the competent evidence indicates that he is not diagnosed with, and has no objective findings of, radiculopathy, service connection is not warranted. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

To the extent the Veteran believes that he suffers from radiculopathy, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such   an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of radiculopathy is a matter that requires medical expertise to determine.  Accordingly, the Veteran's opinion as to a diagnosis of radiculopathy is not competent medical evidence.  The Board finds that the results of neurological testing on VA examinations are more probative than the Veteran's lay assertions. 

In sum, the preponderance of the competent and probative evidence is against a finding that the Veteran suffers from radiculopathy.  Accordingly, in the absence   of a current disability, service connection for radiculopathy of the right leg must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for right leg radiculopathy, to include as secondary to service connected degenerative arthritis of the lumbosacral spine, is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


